Exhibit 10.25

 



JOINDER AND FIRST Amendment

to

Loan and security agreement

 

This Joinder and First Amendment to Loan and Security Agreement (this
“Amendment”) is entered into this 7th day of February, 2020, by and among (a)
SILICON VALLEY BANK (“Bank”) and (b) (i) MOTUS GI HOLDINGS, INC., a Delaware
corporation (“Existing Borrower”) and (ii) MOTUS GI, INC., a Delaware
corporation (“New Borrower”) (New Borrower and Existing Borrower are jointly and
severally, individually and collectively, the “Borrower“).

 

Recitals

 

A. Bank and Existing Borrower have entered into that certain Loan and Security
Agreement dated as of December 13, 2019 (as the same may from time to time be
amended, modified, supplemented or restated, the “Loan Agreement”).

 

B. Bank has extended credit to Existing Borrower for the purposes permitted in
the Loan Agreement.

 

C. Existing Borrower has requested that Bank amend the Loan Agreement to (i) add
the New Borrower to the Loan Agreement and (ii) make certain other revisions to
the Loan Agreement as more fully set forth herein.

 

D. Bank has agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.

 

Agreement

 

Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

 

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

 

2. Joinder to Loan Agreement. New Borrower hereby joins the Loan Agreement and
each of the Loan Agreement and Loan Documents, as if it were originally named a
“Borrower” therein. Without limiting the generality of the preceding sentence,
New Borrower agrees that it will be jointly and severally liable, together with
Existing Borrower, for the payment and performance of all obligations and
liabilities of Borrower under the Loan Agreement, including, without limitation,
the Obligations. Each Borrower hereby appoints the other as agent for the other
for all purposes hereunder. Each Borrower hereunder shall be obligated to repay
all Credit Extensions made pursuant to the Loan Agreement, regardless of which
Borrower actually receives said Credit Extension, as if each Borrower hereunder
directly received all Credit Extensions.

 



1

 

 

3. Subrogation and Similar Rights. Each Borrower waives any suretyship defenses
available to it under the Code or any other applicable law. Each Borrower waives
any right to require Bank to: (i) proceed against either Borrower or any other
person; (ii) proceed against or exhaust any security; or (iii) pursue any other
remedy. Bank may exercise or not exercise any right or remedy it has against
either Borrower or any security it holds (including the right to foreclose by
judicial or non-judicial sale) without affecting any Borrower’s liability.
Notwithstanding any other provision of this Amendment, the Loan Agreement or
other Loan Documents, each Borrower irrevocably waives all rights that it may
have at law or in equity (including, without limitation, any law subrogating
Borrower to the rights of Bank under the Loan Agreement) to seek contribution,
indemnification or any other form of reimbursement from the other Borrower, or
any other Person now or hereafter primarily or secondarily liable for any of the
Obligations, for any payment made by Borrower with respect to the Obligations in
connection with the Loan Agreement or otherwise and all rights that it might
have to benefit from, or to participate in, any security for the Obligations as
a result of any payment made by Borrower with respect to the Obligations in
connection with the Loan Agreement or otherwise. Any agreement providing for
indemnification, reimbursement or any other arrangement prohibited under this
Section shall be null and void. If any payment is made to a Borrower in
contravention of this Section, such Borrower shall hold such payment in trust
for Bank and such payment shall be promptly delivered to Bank for application to
the Obligations, whether matured or unmatured.

 

4. Grant of Security Interest. To secure the payment and performance in full of
all the Obligations, New Borrower hereby grants to Bank a continuing lien upon
and security interest in all of New Borrower’s now existing or hereafter arising
rights and interest in the Collateral, whether now owned or existing or
hereafter created, acquired or arising, and wherever located, including, without
limitation, all of New Borrower’s assets (excluding Intellectual Property), and
all New Borrower’s books relating to the foregoing and any and all claims,
rights and interest in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing. New
Borrower further covenants and agrees that by its execution hereof it shall
provide all such information, complete all such forms, and take all such
actions, and enter into all such agreements, in form and substance reasonably
satisfactory to Bank that are reasonably deemed necessary by Bank in order to
grant a valid, perfected first priority security interest to Bank in the
Collateral. New Borrower hereby authorizes Bank to file financing statements,
without notice to Borrower, with all appropriate jurisdictions in order to
perfect or protect Bank’s interest or rights hereunder, including a notice that
any disposition of the Collateral, by either Borrower or any other Person, shall
be deemed to violate the rights of the Bank under the Code. Such financing
statements may indicate the Collateral as “all assets of the Debtor” or words of
similar effect, or as being of an equal or lesser scope, or with greater detail,
all in Bank’s discretion. Upon Borrower’s written request, Bank shall provide
Borrower with copies of the filed financing statements.

 

5. Representations and Warranties. New Borrower hereby represents and warrants
to Bank that all representations and warranties in the Loan Documents made on
the part of Existing Borrower are true and correct on the date hereof with
respect to New Borrower, with the same force and effect as if New Borrower were
named as “Borrower” in the Loan Documents in addition to Existing Borrower.

 

6. Delivery of Documents. New Borrower hereby agrees that the following
documents shall be delivered to the Bank prior to or contemporaneously with
delivery of this Amendment, each in form and substance satisfactory to the Bank:

 

A.a duly executed Secretary’s Corporate Borrowing Certificate of New Borrower,
together with the duly executed signatures thereto;     B.the Operating
Documents and long-form good standing certificate of New Borrower certified by
the Secretary of State Delaware and each jurisdiction in which New Borrower is
qualified to conduct business, each as of a date no earlier than thirty (30)
days prior to the date hereof;     C.[Reserved]

 



2

 

 

D.[Reserved]     E.[Reserved]     F.duly executed signatures to the Control
Agreement(s) required by Bank;     G.duly executed signatures to a Cash Pledge
Agreement, in form and substance acceptable to Bank;     H.certified copies,
dated as of a recent date, of Lien searches (including, without limitation, UCC
searches), as Bank may request, accompanied by written evidence (including any
UCC termination statements) that the Liens indicated in any such financing
statements either constitute Permitted Liens or have been terminated or released
with respect to New Borrower;     I.a Perfection Certificate of New Borrower,
together with the duly executed signature thereto (the “New Borrower Perfection
Certificate”);     J.evidence satisfactory to Bank that the insurance policies
and endorsements with respect to New Borrower required by the Loan Agreement are
in full force and effect, together with appropriate evidence showing lender loss
payable and/or additional insured clauses or endorsements in favor of Bank; and
    K.such other documents as Bank may reasonably request.

 

7. Amendments to Loan Agreement.

 

7.1 Section 9.8 (Borrower Liability). The Loan Agreement shall be amended by
inserting the following new Section 9.8 to appear immediately following Section
9.7 thereof:

 

“ 9.8 Borrower Liability. Either Borrower may, acting singly, request Credit
Extensions hereunder.  Each Borrower hereby appoints the other as agent for the
other for all purposes hereunder, including with respect to requesting Credit
Extensions hereunder. Each Borrower hereunder shall be jointly and severally
obligated to repay all Credit Extensions made hereunder, regardless of which
Borrower actually receives said Credit Extension, as if each Borrower hereunder
directly received all Credit Extensions.  Each Borrower waives (a) any
suretyship defenses available to it under the Code or any other applicable law,
and (b) any right to require Bank to: (i) proceed against any Borrower or any
other person; (ii) proceed against or exhaust any security; or (iii) pursue any
other remedy.  Bank may exercise or not exercise any right or remedy it has
against any Borrower or any security it holds (including the right to foreclose
by judicial or non-judicial sale) without affecting any Borrower’s liability. 
Notwithstanding any other provision of this Agreement or other related document,
each Borrower irrevocably waives all rights that it may have at law or in equity
(including, without limitation, any law subrogating Borrower to the rights of
Bank under this Agreement) to seek contribution, indemnification or any other
form of reimbursement from any other Borrower, or any other Person now or
hereafter primarily or secondarily liable for any of the Obligations, for any
payment made by Borrower with respect to the Obligations in connection with this
Agreement or otherwise and all rights that it might have to benefit from, or to
participate in, any security for the Obligations as a result of any payment made
by Borrower with respect to the Obligations in connection with this Agreement or
otherwise.  Any agreement providing for indemnification, reimbursement or any
other arrangement prohibited under this Section shall be null and void.  If any
payment is made to a Borrower in contravention of this Section, such Borrower
shall hold such payment in trust for Bank and such payment shall be promptly
delivered to Bank for application to the Obligations, whether matured or
unmatured.”

 



3

 

 

7.1 Section 13 (Definitions). The following term and its respective definition
set forth in Section 13.1 of the Loan Agreement is amended in its entirety and
replaced with the following:

 

“ “Designated Deposit Account” is, collectively (a) the account number, ending
106 (last three digits), maintained by Motus GI Holdings with Bank and (b) the
account number, ending 398 (last three digits), maintained by Motus GI with
Bank.”

 

7.2 Section 13 (Definitions). Section 13.1 of the Loan Agreement is amended by
inserting the following new terms and their respective definitions to appear
alphabetically therein:

 

“ “Motus GI” is Motus GI, Inc., a Delaware corporation.”

 

“ “Motus GI Holdings” is Motus GI Holdings, Inc., a Delaware corporation.”

 

7.3 Exhibit B (Compliance Certificate). The Compliance Certificate appearing as
Exhibit B to the Loan Agreement is deleted in its entirety and replaced with the
Compliance Certificate attached as Schedule 1 attached hereto.

 

7.4 Exhibit C (Loan Payment/Advance Request Form). The Loan Payment/Advance
Request Form appearing as Exhibit C to the Loan Agreement is deleted in its
entirety and replaced with the Loan Payment/Advance Request Form attached as
Schedule 2 attached hereto.

 

8. Limitation of Amendments.

 

8.1 The amendments set forth in Section 7 above are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.

 

8.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

 

9. Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

 

9.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

 



4

 

 

9.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

 

9.3 The organizational documents of Existing Borrower delivered to Bank on the
Effective Date remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;

9.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

 



9.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;

 



9.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made; and

 

9.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

 

10. Ratification of Perfection Certificate. Existing Borrower hereby ratifies,
confirms and reaffirms, all and singular, the terms and disclosures contained in
a certain Perfection Certificate dated as of December 13, 2019 (the “Existing
Borrower Perfection Certificate”), and acknowledges, confirms and agrees that
the disclosures and information Existing Borrower provided to Bank in the
Existing Borrower Perfection Certificate have not changed, as of the date
hereof. New Borrower has delivered the New Borrower Perfection Certificate in
connection with this Amendment dated as of the date hereof. Each Borrower hereby
agrees that all references in the Loan Agreement to the “Perfection Certificate”
shall hereinafter be deemed to be references to the Existing Borrower Perfection
Certificate and/or the New Borrower Perfection Certificate, as applicable.

 

11. Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.

 

12. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

 

13. Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto and
(b) Borrower’s payment to Bank of Bank’s legal fees and expenses incurred in
connection with this Amendment.

 

[Signature page follows.]

 



5

 

 

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed as a sealed instrument under the laws of the Commonwealth of
Massachusetts and delivered as of the date first written above.

 

BANK   BORROWER

 

SILICON VALLEY BANK   MOTUS GI HOLDINGS, INC

 

 

By: /s/ Michael McMahon   By: /s/ Timothy P. Moran Name:  Michael McMahon  
Name:  Timothy P. Moran Title: Director.   Title: Chief Executive Officer

 

    MOTUS GI, INC.

 

 

  By: /s/ Timothy P. Moran   Name:  Timothy P. Moran   Title: Chief Executive
Officer

 



6

 

 

Schedule 1

 

EXHIBIT B

 

COMPLIANCE CERTIFICATE 

 

TO: SILICON VALLEY BANK  Date:   FROM: MOTUS GI HOLDINGS, INC.      MOTUS GI,
INC.   

 

The undersigned authorized officer of MOTUS GI HOLDINGS, INC. and MOTUS GI, INC.
(individually and collectively, jointly and severally, “Borrower”) certifies
that under the terms and conditions of the Loan and Security Agreement between
Borrower and Bank (the “Agreement”):

 

(1) Borrower is in complete compliance for the period ending _______________
with all required covenants except as noted below; (2) there are no Events of
Default; (3) all representations and warranties in the Agreement are true and
correct in all material respects on this date except as noted below; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;
(4) Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 5.8 of the Agreement;
and (5) no Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Bank.

 

Attached are the required documents supporting the certification. The
undersigned certifies that these are prepared in accordance with GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes. The undersigned acknowledges that no
borrowings may be requested at any time or date of determination that Borrower
is not in compliance with any of the terms of the Agreement, and that compliance
is determined not just at the date this certificate is delivered. Capitalized
terms used but not otherwise defined herein shall have the meanings given them
in the Agreement.

 

Please indicate compliance status by circling Yes/No under “Complies” column.  
Reporting Covenants   Required   Complies           Monthly financial statements
  Monthly within 30 days   Yes   No Compliance Certificate   Monthly within 30
days   Yes   No Annual financial statement (CPA Audited)   FYE within 180 days  
Yes   No Board approved projections   Within 90 days after FYE   Yes   No 10-Q,
10-K and 8-K   Within 5 days after filing with SEC   Yes   No

 

    Required   Actual   Complies               Liquidity Requirement (to be
maintained at all times)   at least $10,000,000.00   $_______   Yes   No

 

Other Matters

 

Have there been any amendments of or other changes to the capitalization table
of Borrower and to the Operating Documents of Borrower or any of its
Subsidiaries?  If yes, provide copies of any such amendments or changes with
this Compliance Certificate. Yes No

 



7

 

 

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)



 

 

 

 



MOTUS GI HOLDINGS, INC.  BANK USE ONLY         Received by:   By:     
AUTHORIZED SIGNER Name:    Date:   Title:          Verified:   MOTUS GI , INC.  
AUTHORIZED SIGNER    Date:

 

By:         Compliance Status: Yes No



Name:    Title:          

 



8

 

 

Schedule 1 to Compliance Certificate

 

Financial Covenants of Borrower

 

In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.

 

Dated: ____________________

 

I. Liquidity (Section 6.7)

 

Required: At all times, Borrower shall maintain unrestricted and unencumbered
cash in accounts with Bank in an amount equal to at least Ten Million Dollars
($10,000,000.00).

 

Actual:

 

A. Unrestricted and unencumbered cash in accounts with Bank

$

 

Is Line A equal to or greater than or equal to $10,000,000.00?

 

____________No, not in compliance  ____________Yes, in compliance

 



9

 

 

Schedule 2

 

EXHIBIT C – LOAN PAYMENT/ADVANCE REQUEST FORM

Deadline for same day processing is 1:00 PM EASTERN Time

 

Fax To:
                                                                                                                                                  Date:
_____________________

 

Loan Payment:            MOTUS GI HOLDINGS, INC. and MOTUS GI, INC.

From Account #_________________________ To Account
#___________________________________

                                   (Deposit Account #)
                                                    (Loan Account #)

Principal $____________________________________ and/or Interest
$________________________________________________

Authorized Signature: ____________________________ Phone Number:
___________________________

Print Name/Title: ____________________________

 

 

Loan Advance:

Complete Outgoing Wire Request section below if all or a portion of the funds
from this loan advance are for an outgoing wire.

From Account #____________ To Account
                            #________________

                           (Loan Account #)
                                   (Deposit Account #)

Amount of Term Loan Advance $___________________________

All Borrower’s representations and warranties in the Loan and Security Agreement
are true, correct and complete in all material respects on the date of the
request for an advance; provided, however, that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof; and provided, further
that those representations and warranties expressly referring to a specific date
shall be true, accurate and complete in all material respects as of such date:

 

Authorized Signature: ____________________________
                           Phone Number: ____________________________

Print Name/Title: ____________________________

 

 

Outgoing Wire Request:

Complete only if all or a portion of funds from the loan advance above is to be
wired.

Deadline for same day processing is 1:00 PM, Eastern Time

 

Beneficiary Name: _____________________________                            
Amount of Wire: $ _____________________________

Beneficiary Bank: ______________________________
                           Account Number: _____________________________

City and State: _____________________________

Beneficiary Bank Transit (ABA) #: ______________                           
Beneficiary Bank Code (Swift, Sort, Chip, etc.):__________________

                                                                                                                         (For
International Wire Only)

Intermediary Bank: ____________________________
                           Transit (ABA) #: ____________________________

For Further Credit to: ____________________________

Special Instruction: ____________________________

 

By signing below, I (we) acknowledge and agree that my (our) funds transfer
request shall be processed in accordance with and subject to the terms and
conditions set forth in the agreements(s) covering funds transfer service(s),
which agreements(s) were previously received and executed by me (us).

 

Authorized Signature: ___________________________            2nd Signature (if
required): ___________________________________

Print Name/Title: ______________________________              Print Name/Title:
______________________________________________

Telephone #: ____________________________                          Telephone #:
____________________________

 

 

 

10

